UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 4, 2015 Affirmative Insurance Holdings, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 000-50795 75-2770432 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4450 Sojourn Drive, Suite 500, Addison, Texas (Address of principal executive offices) Zip Code Registrant’s telephone, including area code: (972)728-6300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. On June 4, 2015, Affirmative Insurance Holdings, Inc. (Company) held its annual meeting of shareholders at the Company’s Addison, Texas offices. A total of 15,337,416 of the Company’s shares of common stock were present or represented by proxy at the annual meeting. This represented approximately 94.94% of the Company’s shares outstanding on the April 15, 2015 record date. Three proposals were voted upon at the annual meeting and each was approved. Each of Thomas C. Davis, Nimrod T. Frazer, Mory Katz, Michael J. McClure, Eric Rahe, David I. Schamis, Robert T. Williams, Jr. and Paul J. Zucconi was elected as a director, each to serve until the Company’s next annual meeting of shareholders and until his successor is duly elected and qualified. In addition: (i)the appointment of KPMG LLP as the Company’s independent registered public accounting firm for 2015 by the Company’s Audit Committee was ratified, and (ii)a “say-on-pay” resolution approving the compensation of the Company’s named executive officers was approved on a non-binding, advisory basis. The following table sets forth the number of votes cast for, against or withheld, as well as the number of abstentions and broker non-votes for each of the proposals voted upon at the Company’s annual meeting of shareholders: Description of Matter For Against Withheld Abstentions BrokerNon-Votes 1.Election of Directors: Thomas C. Davis n/a n/a Nimrod T. Frazer n/a n/a Mory Katz n/a n/a Michael J. McClure n/a n/a Eric Rahe n/a n/a David I. Schamis n/a n/a Robert T. Williams n/a n/a Paul J. Zucconi n/a n/a 2. Ratification of the Appointment of KPMG LLP as the Company’s Independent Registered Public Accounting Firm for 2015. n/a 0 3.Advisory Resolution on Executive Compensation (“Say-on-Pay”) n/a SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AFFIRMATIVE INSURANCE HOLDINGS, INC. Date: June 5, 2015 By: /s/ John P. Killacky John P. Killacky Executive Vice President and General Counsel
